THE THIRTEENTH COURT OF APPEALS

                                   13-18-00243-CV


                                    Yvette Hernandez
                                            v.
           First Bank d/b/a First Bank Mortgage, its Successors and Assigns


                                 On appeal from the
                        County Court of Willacy County, Texas
                          Trial Cause No. 2018-CCV-0003


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

September 12, 2019